Citation Nr: 1507492	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  The Veteran has a post-service diagnosis of ischemic heart disease in 1998. 

2.  The service medical records do not reveal any diagnosis of ischemic heart disease during service; there is no evidence that ischemic heart disease became manifest within the first year after the Veteran separated from service. 

3.  The Veteran had did not have active military service in the Republic of Vietnam during the Vietnam era; the evidence does not show that he was exposed to Agent Orange during service. 

4.  There is no probative evidence linking ischemic heart disease to military service or to any incident therein.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for service connection in a letter dated May 2012, which was provided prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; private medical records; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the claim, no VA examination has been provided and none is required.  The medical evidence of record clearly establishes a current diagnosis of ischemic heart disease which dates from 1998.  There is adequate evidence of a current disability.  However, the Veteran asserts that his heart disease is the result of Agent Orange exposure during service.  Accordingly, the evidence related to exposure is dispositive in this case.  There is no evidence showing any of the clamed disability was manifest during service, nor is there any evidence indicating that the claimed disability is associated with the claimant's active duty, exclusive of his claimed Agent Orange exposure which is not shown by the record.  Thus, no VA examination is necessary in order to decide these claims.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Moreover, arteriosclerosis and cardiovascular-renal disease are considered chronic diseases and may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The medical evidence of record establishes diagnoses of ischemic heart disease dating from 1998, when private medical records reveal that the Veteran underwent surgery for placement of a heart stent.  However, there is no evidence of a diagnosis of any heart disease in the service treatment records or within a year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran claims that he has ischemic heart disease as a result of exposure to Agent Orange during active service.  VA regulations provide that, if a veteran was exposed to an herbicide agent, to include Agent Orange during active service, presumptive service connection is warranted for ischemic heart disease.  38 C.F.R. §§ 3.307, 3.309(e).  The failure of the Veteran's claim is not with the presence of a current disability enumerated at 38 C.F.R. § 3.309(e), but that the evidence does not establish his claim of exposure to Agent Orange during service.  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii) (emphasis added).  Service aboard a deep-water naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also, VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

The evidence establishes that the Veteran served in the Navy from January 1966 to October 1969.  He served in an aircraft squadron based aboard the USS RANGER (CVA 61), an aircraft carrier.  The evidence establishes that the Veteran's ship conducted operations off shore of the Republic of Vietnam.  However, this ship did not make port in Vietnam.  The Veteran has never claimed that he set foot on the landmass of Vietnam.  Rather, all his assertions are that his ship was close to the shore of Vietnam and that Agent Orange was present in the wind and water.  He asserts that Agent Orange was present in the water used aboard his ship for drinking and bathing, because of Agent Orange run off into the ocean water which the ship desalinated for such use.  He has also submitted statements from other veterans and excerpts from a study which assert that personnel who had service aboard a deep-water naval vessel in the waters off the shore of the Republic of Vietnam (the blue water Navy) were exposed to Agent Orange.  Many of these statements assert the belief that such veterans warrant the same presumptions and benefits as those who actually served on the land mass of Vietnam during the specified period of time.  At his November 2014 hearing, the Veteran made the same assertions.  At no time, has the Veteran ever claimed that he actually set foot in the Republic of Vietnam during service, and there is no evidence to support any such assertion.  

Despite the testimony, statements, and articles stating the belief that blue water Navy veterans warrant the same presumptions with respect to exposure to Agent Orange during service, they do not.  Rather, the Board is bound the law in this case, which establishes that the Veteran is not presumed to have been exposed to Agent Orange during service.  Accordingly, service connection cannot be established for ischemic heart disease on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran submitted a letter from a private physician who confirmed the diagnosis of ischemic heart disease.  In pertinent part the letter states that it "is know that [the Veteran] was exposed frequently to Agent Orange during his years of service to our country.  With regard to his developing ischemic heart disease, it is at least as likely as not or more than likely than not because of his direct exposure to Agent Orange."  This medical opinion lacks any probative value because it is based upon an inaccurate factual premise, that the Veteran had Agent Orange exposure during service.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Veteran has not asserted that his ischemic heart disease was manifest during service and the evidence does not show that it was manifest during service; rather, the evidence shows that the claimed ischemic heart disease was diagnosed decades after the Veteran separated from service.  Moreover, there is no credible evidence linking any of the claimed disorder to service, or to any incident therein.  

As the Board is bound by the law that specifies the class of veterans that are presumed as being exposed to Agent Orange, and there is no probative evidence linking the current disorder to the Veteran's military service, the preponderance of the evidence is against the claim for service connection for ischemic heart disease.  The benefit-of-the-doubt rule does not apply and service connection is not warranted for any of the claimed disorders.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for ischemic heart disease is denied.  


____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


